DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a gasket assembly having the details, as set forth in claims that include elements such as a gasket body including a first face (which examiner notes is one of the primary faces of the gasket); an adhesive-backed film including a sticky face, the sticky face bonded to the first face of the gasket body; and a plurality of grommets bonded to the sticky face of the adhesive-backed film (Examiner notes the broadest reasonable interpretation of this limitation requires that the grommets are all directly affixed to the sticky face, that the first face is directly affixed to the sticky face, and therefore that all the grommets are affixed to the first face at least via the stickt face of the adhesive film).  Relevant references, such as Casler (US 2006/0273527) disclose a gasket assembly with a plurality of grommets, each attached to a grid-like member, and that the grommets can be attached to the grid-like member with adhesive, but fail to disclose that the adhesive is an adhesive-backed film with a sticky face, that a first face of the gasket is bonded to the first face, and that each grommet is bonded to the sticky face (as interpreted as laid out 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight. Additionally though this invention on the surface may appear to be a simple modification to a traditional gasket plus separate grommets, the claimed invention requires a specific arrangement that would generally not have been found obvious as it would appear to substantially increase the complexity and cost over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides further examples of similar gasket assemblies including grommets, positioning means, etc..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675